      Case 1:20-cv-01514-JEB Document 1 Filed 06/10/20 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

BRICKLAYERS & TROWEL TRADES                                 )
INTERNATIONAL PENSION FUND, by and through                  )
its Board of Trustees as administered by the Central        )
Collection Unit of the International Union of               )
Bricklayers and Allied Craftworkers                         )
620 F Street, N.W.                                          )
Washington, D.C. 20004,                                     )
                                                            )
                                     Plaintiff,             )
                                                            )
                      v.                                    )
                                                            )
DANCO BUILDERS GROUP INC                                    )
50 Carnation Avenue, 2nd Floor                              )
Floral Park, New York 11001                                 )
                                                            )
                                     Defendant.             )

                                     COMPLAINT

     (TO COLLECT CONTRIBUTIONS AND OTHER AMOUNTS DUE TO
    EMPLOYEE BENEFIT FUND AND FOR OTHER EQUITABLE RELIEF)

       Plaintiff, pursuant to Federal Rule of Civil Procedure 8(a), hereby alleges the

following:

                                        PARTIES

       1.      Plaintiff, Bricklayers & Trowel Trades International Pension Fund

("International Pension Fund") is an employee pension benefit plan as that term is defined

in Section 3(1) of the Employee Retirement Income Security Act of 1974 ("ERISA"), 29

U.S.C. § 1002(1). The International Pension Fund is a multiemployer plan as that term is

defined in Section 3(37) of ERISA, 29 U.S.C. § 1002(37). The International Pension Fund

was established and is maintained in accordance with its Restated Agreement and

Declaration of Trust. The International Pension Fund is administered at 620 F Street, N.W.,
       Case 1:20-cv-01514-JEB Document 1 Filed 06/10/20 Page 2 of 8




in Washington D.C. The members of the Board of Trustees of the International Pension

Fund are fiduciaries as provided in the International Pension Fund’s Restated Agreement

and Declaration of Trust and as defined in Section 3(21) of ERISA, 29 U.S.C. § 1002(21).

The Trustees bring this action for the benefit of the beneficiaries of the International

Pension Fund.

       2.       Defendant Danco Builders Group Inc is a New York corporation with an

office address of 50 Carnation Avenue, 2nd Floor, in Floral Park, New York 11001, and at all

times relevant to this action has been an “employer in an industry affecting commerce” as

defined in Sections 3(5), (11), and (12) of ERISA, 29 U.S.C. §§ 1002(5), (11) and (12).

                             JURISDICTION AND VENUE

       3.       This is an action to collect contributions and other amounts due to an employee

pension benefit plan under the terms of a collective bargaining agreement and trust agreement

and for appropriate equitable relief. This Court has subject matter jurisdiction under

§§ 502(a)(3), (g) and 515 of ERISA, 29 U.S.C. §§ 1132(a)(3), (g) and 1145, and

supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

       4.       This Court has personal jurisdiction over the Defendant pursuant to Section

502 of ERISA, 29 U.S.C. § 1132(e)(2).

       5.       Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29

U.S.C. § 1132(e)(2).

                                           FACTS

       6.       Defendant Danco Builders Group Inc has been bound and signatory at all

relevant times to collective bargaining agreements with International Union of Bricklayers

and Allied Craftworkers Local Union No. 1 New York (“Collective Bargaining




                                              2
       Case 1:20-cv-01514-JEB Document 1 Filed 06/10/20 Page 3 of 8




Agreements”), that govern the wages, benefits and terms and conditions of employment of

certain employees performing work for the Defendant.

       7.      Pursuant to the Collective Bargaining Agreements the Defendant agreed to

pay certain sums of money to the International Pension Fund for certain hours worked by

employees of the Defendant performing work covered by the Collective Bargaining

Agreements.

       8.      During the months of September 2019 through the present, the Defendant has

performed work covered by the Collective Bargaining Agreements.

       9.      During the month September 2019, the Defendant reported but failed to pay

all amounts owing to the Plaintiff as required by the Collective Bargaining Agreements and

the Plaintiff’s Restated Agreement and Declaration of Trust.

       10.     During the months of October 2019 through the present, the Defendant has

failed to report and pay all amounts owing to the Plaintiff as required by the Collective

Bargaining Agreements and the Plaintiff’s Restated Agreement and Declaration of Trust.

       11.     Pursuant to the International Pension Fund’s Restated Agreement and

Declaration of Trust, the General Collection Procedures of the Central Collection Unit of the

International Union of Bricklayers and Allied Craftworkers, and Section 502(g)(2)(B) of

ERISA, 29 U.S.C. § 1132(g)(2)(B), an employer who fails to pay required contributions on

time is liable for interest at the rate of 15% per annum from the due date of each monthly

payment.

       12.     Pursuant to the International Pension Fund’s Restated Agreement and

Declaration of Trust, the General Collection Procedures of the Central Collection Unit of the

International Union of Bricklayers and Allied Craftworkers, and Section 502(g)(2)(C) of




                                             3
       Case 1:20-cv-01514-JEB Document 1 Filed 06/10/20 Page 4 of 8




ERISA, 29 U.S.C. § 1132(g)(2)(C), an employer who fails to pay required contributions on

time also is liable for an amount equal to the greater of an additional calculation of interest on

the unpaid contributions at the rate of 15% per annum from the due date, or liquidated

damages in the amount of 20% of the total contributions owed.

        13.     Pursuant to the International Pension Fund’s Restated Agreement and

Declaration of Trust, the General Collection Procedures of the Central Collection Unit of the

International Union of Bricklayers and Allied Craftworkers, and Section 502(g)(2)(D) of

ERISA, 29 U.S.C. § 1132(g)(2)(D), an employer who fails to pay required contributions is

liable for all attorneys' fees, and costs for collection.

                                            COUNT I

              (REPORTED AND UNPAID CONTRIBUTIONS AND OTHER
                 AMOUNTS OWED TO EMPLOYEE BENEFIT FUND)

        14.     Plaintiff hereby restates and incorporates by reference the allegations set forth

in paragraphs 1 through 13 as if fully set forth in this Count I.

        15.     During the month September 2019, the Defendant reported, but failed to

pay, contributions owing to the Plaintiff for work it performed within the jurisdiction of

Local 1 NY, cover group 66, which is covered by the Collective Bargaining Agreements,

in the amount of $53.54. In addition, Defendant has failed to pay interest owed on this

amount at the rate of 15% per annum from the date due the monthly payment, and in

addition it has failed to pay an amount equal to the greater of an additional calculation of

interest on the unpaid contributions at the rate of 15% per annum from the date due of each

monthly payment, or liquidated damages calculated at the rate of 20% of the total

contributions owed.




                                                  4
       Case 1:20-cv-01514-JEB Document 1 Filed 06/10/20 Page 5 of 8




        16.     By virtue of the failure to pay all amounts as contractually required, the

Defendant is in contravention of the Collective Bargaining Agreements and the obligations

under the Plaintiff’s Restated Agreement and Declaration of Trust, the General Collection

Procedures of the Central Collection Unit of the International Union of Bricklayers and

Allied Craftworkers, and Section 515 of ERISA.

        17.     The Plaintiff is entitled to judgment against the Defendant for all contributions

owed, plus interest owed on unpaid contributions at the rate of 15% per annum from the date

due of each monthly payment, plus an amount equal to the greater of an additional calculation

of interest on the unpaid contributions at the rate of 15% per annum from the date due of each

monthly payment, or liquidated damages in the amount of 20% of the total contributions

owed, plus attorneys' fees and costs.

                                           COUNT II

          (UNREPORTED AND UNPAID CONTRIBUTIONS AND OTHER
              AMOUNTS OWED TO EMPLOYEE BENEFIT FUND)

        18.     The Plaintiff hereby restates and incorporates by reference the allegations set

forth in paragraphs 1 through 17 as if fully set forth in this Count II.

        19.     Because the Defendant has failed to comply with its contractual duty to

submit reports and contributions, the Plaintiff cannot determine the exact amount of

contributions due to the International Pension Fund by the Defendant for covered work

performed in the jurisdictions of Local 1 NY, cover group 1, and Local 1 NY, cover group

66, during the period October 2019 through the present.

        20.     The Plaintiff is entitled to judgment against the Defendant for all contributions

owed, plus interest owed on unpaid contributions at the rate of 15%, plus an amount equal to

the greater of an additional calculation of interest on the unpaid contributions at the rate of



                                                5
       Case 1:20-cv-01514-JEB Document 1 Filed 06/10/20 Page 6 of 8




15% per annum, or liquidated damages in the amount of 20% of the total contributions owed,

plus attorneys' fees and costs.

        21.     The Plaintiff will also seek a judgment in this action against the Defendant for

all contributions, interest, liquidated damages, and attorneys’ fees and costs which are

reported due pursuant to remittance reports, are estimated to be due, or are otherwise

determined as being due, subsequent to the filing of this action, during the pendency of this

action, and up to the date of judgment.

        WHEREFORE, the Plaintiff prays judgment on Counts I and II as follows:

        A.      For a Court Order requiring the Defendant to submit all outstanding

remittance reports and contributions for the period October 2019 through date of judgment.

        B.      For unpaid contributions due and owing to the Plaintiff for work performed in

the jurisdiction of Local 1 NY, cover group 66, during the month of September 2019, plus

interest from the due date of the unpaid monthly contribution payments through the date of

judgment, plus an amount equal to the greater of an additional calculation of interest on the

unpaid monthly contribution payments from the due date of each monthly payment through

the date of judgment, or liquidated damages in the amount of 20% of the total unpaid

contributions owed, as provided for in the Plaintiff’s Restated Agreements and Declarations

of Trust, the General Collection Procedures of the Central Collection Unit of the International

Union of Bricklayers and Allied Craftworkers, and pursuant to 29 U.S.C. § 1132(g)(2).

        C.      Costs and reasonable attorneys' fees for collection as required by the

Collective Bargaining Agreements, the Plaintiff’s Restated Agreements and Declarations of

Trust, the General Collection Procedures of the Central Collection Unit of the International




                                               6
       Case 1:20-cv-01514-JEB Document 1 Filed 06/10/20 Page 7 of 8




Union of Bricklayers and Allied Craftworkers, and 29 U.S.C. § 1132(g)(2), up to the date of

judgment.

       D.      For such contributions, interest, liquidated damages, and reasonable attorneys’

fees and costs that may accrue and/or are estimated to be due, or are otherwise determined as

being due, subsequent to the filing of this action, during the pendency of this action, and up

to the date of judgment.

       E.      Such further relief as the Court deems appropriate.



                                              Respectfully submitted,

Dated: June 10, 2020                          O’DONOGHUE & O’DONOGHUE LLP
                                              5301 Wisconsin Avenue, N.W., Suite 800
                                              Washington, D.C. 20015
                                              Telephone: (202) 362-0041
                                              Facsimile: (202) 237-1200
                                              cgilligan@odonoghuelaw.com

                                       By:    /s/ Charles W. Gilligan
                                              Charles W. Gilligan (Bar No. 394710)
                                              Attorney for the Plaintiff




                                              7
      Case 1:20-cv-01514-JEB Document 1 Filed 06/10/20 Page 8 of 8




                            CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing Complaint to

be served by certified mail in accordance with the requirements of Section 502(h) of the

Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1132(h) this 10th day of

June 2020, on the following:

              The Office of Division Counsel
              Associate Chief Counsel (TE/GE) CC:TEGE
              Room 4300
              1111 Constitution Avenue
              Washington, DC 20224

              Secretary of Labor
              200 Constitution Ave., N.W.
              Washington, DC 20210

              Attention: Assistant Solicitor for
                       Plan Benefits Security

                                             /s/ Charles W. Gilligan
                                                 Charles W. Gilligan




                                            8
